Case 9:21-cv-80290-AHS Document 1 Entered on FLSD Docket 02/08/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                              CASE NO:

 BERNITA PLOWDEN, and all others
 similarly situated,

        Plaintiff(s),

        v.

 DRUG ABUSE FOUNDATION OF
 PALM BEACH COUNTY, INC.,

        Defendant.

                                        /

   COLLECTIVE ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, BENITA PLOWDEN (“Plaintiff”) pursuant to 29 U.S.C. § 216(b) files the

 following Collective Action Complaint for Damages and Demand for Jury Trial against Defendant,

 DRUG ABUSE FOUNDATION OF PALM BEACH COUNTY, INC. (hereinafter referred to as

 “Defendant”) and alleges as follows:

                                            INTRODUCTION

        1.      This action arises under the Fair Labor Standards Act (“FLSA”) pursuant to 29

 U.S.C. §§ 201–216, to recover all overtime wages that Defendant refused to pay Plaintiff and all

 other similarly situated Therapists during the three (3) year period preceding the filing of this

 lawsuit.

                                              PARTIES

        2.      During all times material hereto, Plaintiff was a resident of the State of Florida,

 over the age of 18 years, and otherwise sui juris.
Case 9:21-cv-80290-AHS Document 1 Entered on FLSD Docket 02/08/2021 Page 2 of 6




        3.      During all times material hereto, Defendant was a Florida corporation located and

 transacting business within Palm Beach, Florida, within the jurisdiction of this Honorable Court.

 Defendant is headquartered and operates its principal location at 400 South Swinton Ave., Delray

 Beach, Florida 33444.

        4.      Defendant was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

 times pertinent to the allegations herein.

        5.      During all times material hereto, Defendant was vested with the ultimate control

 and decision-making authority over the hiring, firing, day-to-day operations, and pay practices

 related to company employees.

                                  JURISDICTION AND VENUE

        6.       The acts and/or omissions giving rise to this dispute took place within Palm Beach

 County, Florida, which falls within the jurisdiction of this Honorable Court.

        7.      Defendant regularly transacts business in Palm Beach County, Florida, and

 jurisdiction is therefore proper within the Southern District of Florida pursuant to 29 U.S.C. §

 216(b) and 28 U.S.C. §§ 1331 and 1337.

        8.      Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C.

 § 216(b) and 28 U.S.C. § 1391(b).

                                   GENERAL ALLEGATIONS

        9.      Defendant provides substance abuse prevention, intervention, and mental health

 treatment services to individuals battling addiction.

        10.     Defendant provides these services to individuals through the use of Therapists who

 regularly work with patients undergoing treatment. These Therapists are essential and integral to

 Defendant’s operation.


                                                  2
Case 9:21-cv-80290-AHS Document 1 Entered on FLSD Docket 02/08/2021 Page 3 of 6




         11.     On information and belief, Defendant has employed at least fifty (50) individuals

 as Therapists within the previous three (3) year period who are similarly situated to Plaintiff.

                                         FLSA COVERAGE

         12.     Defendant is covered under the FLSA through enterprise coverage, as Defendant

 was engaged in interstate commerce during Plaintiff’s employment period. More specifically,

 Defendant’s business and Plaintiff’s work for Defendant affected interstate commerce because the

 goods and materials Plaintiff and other employees used and/or handled on a constant and/or

 continuous basis moved through interstate commerce prior to or subsequent to Plaintiff’s use of

 the same. Accordingly, Defendant was engaged in interstate commerce pursuant to 29 U.S.C. §

 203(s)(1)(A).

         13.     During employment with Defendant, Plaintiff and multiple other employees

 handled and worked with various good and/or materials that moved through interstate commerce,

 including, but not limited to: cell phones, clip boards, computers, computer keyboards, pens,

 pencils, paper, cables, and other tools, etc.

         14.     Defendant regularly employed two (2) or more employees for the relevant time

 period, and these employees handled goods or materials similar to those goods and materials

 handled by Plaintiff, thus making Defendant an enterprise covered by the FLSA.

         15.     Upon information and belief, Defendant grossed or did business in excess of

 $500,000.00 during the years of 2018, 2019, 2020 and is expected to gross in excess of

 $500,000.00 in 2021.

         16.     During all material times hereto, Defendant operated a residential center that was

 primarily engaged in the care of the sick and/or mentally ill or defective individuals who resided




                                                  3
Case 9:21-cv-80290-AHS Document 1 Entered on FLSD Docket 02/08/2021 Page 4 of 6




 on the premises thereof. Accordingly, Defendant was engaged in interstate commerce pursuant to

 29 U.S.C. § 203(s)(1)(B).

        17.     During all material times hereto, Plaintiff was a non-exempt employee of

 Defendant within the meaning of the FLSA.

                              PLAINTIFF’S WORK FOR DEFENDANTS

        18.     Plaintiff began working for Defendant in approximately April 23, 2017, and

 continued to work for Defendant through December 29, 2020.

        19.     During all times periods pertinent to this Complaint, Plaintiff and all other similarly

 situated Therapists were compensated on an hourly rate basis.

        20.     Defendant misclassified Plaintiff and all other similarly situated Therapists as

 exempt employees under the FLSA and paid Plaintiff and other similarly situated Therapists based

 on the number of hours they worked.

        21.     Defendant compensated Plaintiff and similarly situated Therapists a regular hourly

 rate of $23.08 per hour for each of the first forty hours worked in a workweek. However,

 Defendant failed to compensate Plaintiff and all other similarly situated Therapists at the federally

 mandated rate of 1.5 times their regular hourly rate when more than forty (40) hours were worked

 in a week.

        22.     Plaintiff worked an average of forty-four (44) to forty-five (45) hours per week

 during her employment with Defendant.

        23.     During all times material hereto, Defendant was expressly aware of the work

 performed by Plaintiff and other similarly Therapists but nevertheless required Plaintiff and

 Therapists to continue working without receiving proper overtime compensation.




                                                  4
Case 9:21-cv-80290-AHS Document 1 Entered on FLSD Docket 02/08/2021 Page 5 of 6




         24.     Defendant refused to pay Plaintiff and similarly situated Therapists proper

 compensation for overtime at the federally mandated rate of time and one half for work exceeding

 forty (40) hours in one or more workweeks within the past three (3) years.

         25.     As a result of Defendant’s intentional and willful failure to comply with the FLSA,

 Plaintiff was required to retain the undersigned counsel and is therefore entitled to recover

 reasonable attorney’s fees and costs incurred in the prosecution of these claims.

         COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207

         26.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 25 as though set forth

 fully herein.

         27.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”).

         28.     Plaintiff claims the time-and-one-half rate for each hour she worked in excess of

 forty (40) per week during her employment with Defendant.

         29.     Defendant willfully and intentionally refused to pay Plaintiff’s overtime wages as

 required by the FLSA, as Defendant knew, or should have known, of the overtime requirements

 of the FLSA and nevertheless refused to comply with same.

         30.     Defendant’s willful and/or intentional violations of federal wage law entitle

 Plaintiff to an additional amount of liquidated, or double, damages.

         31.     As a result of the violations alleged herein, Plaintiff was required to retain the

 undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

         WHEREFORE, Plaintiff, BERNITA PLOWDEN, respectfully requests that this

 Honorable Court enter judgment in her favor and against Defendant, DRUG ABUSE

 FOUNDATION OF PALM BEACH COUNTY, INC. and award Plaintiff: (a) unliquidated

 damages to be paid by the Defendant; (b) liquidated damages to be paid by the Defendant; (c)


                                                  5
Case 9:21-cv-80290-AHS Document 1 Entered on FLSD Docket 02/08/2021 Page 6 of 6




 reasonable attorney’s fees and costs to be paid by the Defendant, and any and all such further relief

 as may be deemed just and reasonable under the circumstances.

                                  DEMAND FOR JURY TRIAL

 Plaintiff, BERNITA PLOWDEN, requests and demands a trial by jury on all appropriate claims.

        Dated this 8th day of February 2021.

                                                       Respectfully Submitted,

                                                       USA EMPLOYMENT LAWYERS-
                                                       JORDAN RICHARDS, PLLC
                                                       805 E. Broward Blvd. Suite 301
                                                       Fort Lauderdale, Florida 33301
                                                       Ph: (954) 871-0050
                                                       Counsel for Plaintiffs

                                                       By: /s/ Jordan Richards
                                                       JORDAN RICHARDS, ESQUIRE
                                                       Florida Bar No. 108372
                                                       Jordan@jordanrichardspllc.com
                                                       Melissa@jordanrichardspllc.com
                                                       Jake@jordanrichardspllc.com

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on February

 8, 2021.

                                                       By: /s/ Jordan Richards
                                                       JORDAN RICHARDS, ESQUIRE
                                                       Florida Bar No. 108372

                                          SERVICE LIST:




                                                  6
